PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,303,996
Issue Date: April 12, 2022
Application No. 17/110,898
Filing or 371(c) Date: 3 Dec 2020
Attorney Docket No.: 50044/0016

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the ePetition under 37 CFR 1.313(c)(3), submitted April 11, 2022, to withdraw the above-identified application from issue after payment of the issue fee.  

The petition is DISMISSED.

Unfortunately, the ePetition under 37 CFR 1.313(c)(3) was not timely processed for a decision before April 12, 2022, the date upon which the above-identified application issued as U.S. Patent No. 11,303,996.    

Any inconvenience caused petitioner is regretted; however, petitioner’s attention is directed to 37 CFR 1.313(d) which states that “[a] petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue” (emphasis added). While the request form associated with the petition to withdraw from issue indicates at the top portion thereof that “Document Description: Petition automatically granted by EFS-Web,” this is merely a description of the document identifying code associated with the request and not an indicator of the Office’s disposition on the request.

While petitions to withdraw from issue may be submitted electronically as an ePetition, as was done in this case, applicants were cautioned to hand carry or fax petitions to withdraw from issue directly to the Office of Petitions to allow sufficient time to process the petition.  (See Revised Procedures for Papers Requiring Immediate Attention (Hand-Carried and Facsimile Transmissions), 1279 Off. Gaz. Pat. Office 149 (Feb. 24, 2004); Revised Procedures for Papers Requiring Immediate Attention, 1280 Off. Gaz. Pat. Office 917 (March 23, 2004).

MPEP §1308 states, in pertinent part that:

“The Office cannot ensure that any petition under 37 CFR 1.313(c) [filed after payment of the issue fee] will be acted upon prior to the date of patent grant. See Filing of Continuing Applications, Amendments, or Petitions after Payment of Issue Fee, Notice, 1221 Off. Gaz. Pat. Office 14 (April 6, 1999) . . . applicants are strongly cautioned to call the Office of Petitions to determine whether sufficient time remains before the patent issue date to consider (and grant) a petition under 37 CFR 1.313(c) and what steps are needed to ensure that a grantable petition under 37 CFR 1.313(c) is before an appropriate official in the Office of Petitions in sufficient time to grant the petition before the patent is issued” (emphasis added).

Since the petition was not received in sufficient time to avert the issuance, the petition cannot be granted.  Furthermore, the jurisdiction of the Office over an application ends once the application issues as a patent. The accompanying papers, including the Request for Continued Examination (RCE) submitted concurrently with the instant petition on April 11, 2022, will be retained in the file record of the above-identified application without further consideration. The fee paid for the RCE will be refunded, in due course, to the deposit account 50-5836, as authorized.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions